VIXEL CORPORATION

SERIES B CONVERTIBLE PREFERRED STOCK AND WARRANT

PURCHASE AGREEMENT

FEBRUARY 14, 2003

--------------------------------------------------------------------------------

VIXEL CORPORATION

SERIES B CONVERTIBLE PREFERRED  STOCK AND WARRANT

PURCHASE AGREEMENT

        This Series B Convertible Preferred Stock and Warrant Purchase Agreement
(this “Agreement”) is made as of February 14, 2003, by and among VIXEL
CORPORATION, a Delaware corporation (the “Company”) with its principal office at
11911 North Creek Parkway South, Bothell, Washington 98011, and the persons
listed on the Schedule of Purchasers attached hereto as Exhibit A (each a
“Purchaser” and collectively, the “Purchasers”).

WHEREAS:

A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the Securities Act of 1933, as amended
(the "Securities Act");

B. The Purchasers wish to purchase, upon the terms and conditions stated in this
Agreement, up to an aggregate of $8 million of the Company's Series B
Convertible Preferred Stock, $0.001 par value per share (the "Preferred Shares")
at a per share price of $2.10 and in the respective amounts set forth opposite
each Purchaser's name on the Schedule of Purchasers. The Preferred Shares shall
be convertible into shares of the Common Stock of the Company, par value $0.0015
per share (the "Common Stock"). The shares of Common Stock issued upon
conversion of the Preferred Shares are hereinafter referred to as the
"Conversion Shares";

C. The Company shall authorize as of the Closing the issuance of Common Stock
Purchase Warrants to the Purchasers (the "Warrants"), each in the form attached
hereto as Exhibit B, to acquire shares of Common Stock (such shares of Common
Stock issued upon exercise of the Warrants are hereinafter referred to as the
"Warrant Shares"). The Preferred Shares, the Conversion Shares and the Warrant
Shares are collectively referred to herein as the "Shares". The Shares and the
Warrants are collectively referred to herein as the "Securities"; and

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto will execute and deliver a Registration Rights Agreement in
substantially the form attached hereto as Exhibit C (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights under the Securities Act and the rules and regulations
promulgated thereunder, and applicable state securities laws.

NOW, THEREFORE, the Company and the Purchasers hereby agree as follows:

--------------------------------------------------------------------------------

 

ARTICLE 1

AUTHORIZATION AND SALE OF PREFERRED SHARES AND WARRANTS

    1.1 Sale of Preferred Shares and Warrants. Subject to the terms and
conditions of this Agreement, the Company agrees to issue and sell to each
Purchaser and each Purchaser severally agrees to purchase from the Company:

        (a) Preferred Shares in the amount and at the purchase price set forth
opposite each Purchaser's name on Exhibit A; and

    1.2 (b) Warrants to purchase shares of Common Stock in the amount set forth
opposite each Purchaser’s name on Exhibit A, at an exercise price equal to $2.63
per share of Common Stock.

ARTICLE 2

CLOSING DATE; DELIVERY

    2.1 Closing Date. The closing of the purchase and sale of the Preferred
Shares and Warrants hereunder (the “Closing”) shall be held at the offices of
Brown Raysman Millstein Felder & Steiner LLP, 900 Third Avenue, New York, New
York 10022, at 10:00 a.m. New York time on February 19, 2003 or at such other
time and place upon which the Company and the Purchasers shall agree, subject to
satisfaction or waiver of all of the conditions set forth in Article 5. The date
of the Closing is hereinafter referred to as the “Closing Date”.

    2.2 Delivery. Subject to the satisfaction or waiver of each of the
conditions hereof, at the Closing, the Company will deliver to each Purchaser:
(i) a duly executed Warrant and a certificate representing the number of
Preferred Shares to be purchased by such Purchaser, registered in the
Purchaser’s name as shown on Exhibit A, (ii) each of the certificates,
instruments and agreements required to be delivered by the Company pursuant to
Article 5 hereof, (iii) filed copies of the Series B Certificate of Designations
of the Company (the “Certificate”) and (iv) such other documents as the
Purchasers may reasonably request in connection with the Closing. Such delivery
shall be against payment of the purchase price therefor by wire transfer of
immediately available funds to the Company in accordance with the Company’s
written wiring instructions in the amounts set forth on Exhibit A.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company represents and warrants to each of the Purchasers as of the
date hereof and as of the Closing Date, as follows:

    3.1 Organization and Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power and authority to own its properties and to
carry on its business as it is now being conducted. The Company is duly
qualified and licensed as a foreign corporation to do business, and is in good
standing, in each jurisdiction in which the nature of the business conducted by
it makes such qualification necessary, except where the failure to so qualify or
be licensed, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect. As used in this

2

--------------------------------------------------------------------------------

 

 Agreement, “Material Adverse Effect” means any material adverse effect on, or a
material adverse change in, or a group of such effects on or changes in, (i) the
business, operations, financial condition, results of operations, assets or
liabilities of the Company, taken as a whole or (ii) the ability of the Company
to perform its obligations hereunder, under the Registration Rights Agreement or
the Warrants. Other than Arxcel Technologies, Inc., with respect to which, as of
the date hereof, there is no activity, the Company has no subsidiaries as such
term is defined in Regulation S-X promulgated under the Securities Act of 1933,
as amended.

    3.2 Due Authorization. The Company has all right, corporate power and
authority and has taken all requisite corporate action to execute and deliver
this Agreement and the Registration Rights Agreement, to sell and issue the
Preferred Shares and Warrants, to issue the Conversion Shares upon conversion of
the Preferred Shares in accordance with the terms of the Certificate, to issue
the Warrant Shares upon exercise of the Warrants in accordance with the terms of
such Warrants and to carry out and perform all of its obligations under this
Agreement and the Registration Rights Agreement. The execution and delivery by
the Company of this Agreement and the Registration Rights Agreement, and the
compliance by the Company with each of the provisions of this Agreement and the
Registration Rights Agreement (i) are within the corporate power and authority
of the Company and (ii) have been duly authorized by all necessary corporate
action of the Company. This Agreement has been and the Registration Rights
Agreement, when executed and delivered by the Company, will be, duly and validly
executed and delivered by the Company. This Agreement constitutes, and the
Registration Rights Agreement, when executed and delivered by the Company will
constitute, a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally and (b) as limited by equitable
principles generally.

    3.3 Issuance and Delivery of the Shares. The Securities have been duly
authorized by the Company and, when issued, sold and delivered in accordance
with this Agreement, the Preferred Shares and the Warrants will be (i) validly
issued (in the case of the Preferred Shares and the Warrants), fully paid and
nonassessable (in the case of the Preferred Shares), (ii) free from all taxes,
liens and charges with respect to the issue thereof, and shall not be subject to
preemptive rights or other similar rights of stockholders of the Company or any
liens or encumbrances and (iii) entitled to the rights set forth in the
Certificate and the Warrants, as the case may be. At the Closing, no further
approval or authority of the stockholders or the Board of Directors under the
Delaware General Corporation Law (the “DGCL”), the rules and regulations of the
National Association of Securities Dealers Automated Quotation Systems (the
“NASDAQ”) or the consent of any other party will be required for the issuance of
the Securities. The Conversion Shares have been duly authorized and reserved by
the Company and, when issued upon conversion of the Preferred Shares in
accordance with the Certificate, will be validly issued, fully paid and
nonassessable. At the Closing, except in connection with the vote of the common
stockholders as may be required under Section 5(d)(vi) of the Certificate, no
further approval or authority of the stockholders or the Board of Directors
under the DGCL, the rules and regulations of the NASDAQ or the consent 

3

--------------------------------------------------------------------------------

 

of any other party other than the approval of the Nasdaq National Market of the
listing of such shares of Common Stock, will be required for the issuance of the
Conversion Shares. The Warrant Shares have been duly authorized and reserved by
the Company and, when issued upon exercise of the Warrant in accordance with the
terms of the Warrant, will be validly issued, fully paid and nonassessable.

    3.4 SEC Documents; Financial Statements. Since September 29, 2002, the
Company has filed in a timely manner all documents that the Company was required
to file with the SEC pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). Since October 1, 1999,
all documents filed or submitted by the Company with the SEC (including all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein) (the “SEC Documents”) as of their
respective filing dates complied in all material respects with the requirements
of the Exchange Act or the Securities Act, as applicable. None of the SEC
Documents as of their respective dates contained any untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company (including any related schedules and/or notes) included in the SEC
Documents (the “Financial Statements”) have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) consistently
followed throughout the periods involved (except as may be indicated in the
notes thereto) and fairly present in accordance with GAAP, the financial
position of the Company at the dates thereof and the results of its operations
and cash flows for the respective periods then ended (except as may be indicated
in the notes thereto and except, in the case of interim statements, for the
absence of footnotes and as permitted by Form 10-Q and subject to changes
resulting from year-end adjustments, none of which are material in amount or
effect).

    3.5 No Violations; Consents. The execution and delivery of this Agreement
and the Registration Rights Agreement, and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities) do not and will not: (i) conflict with, or result in a breach or
violation of, any provision of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of Incorporation”)
or the Company’s By-laws, as in effect on the date hereof (the “Bylaws”) or any
other organizational documents of the Company or (ii) constitute, with or
without notice or the passage of time or both, a breach, violation or default,
create an encumbrance or lien, or give rise to any right of termination,
modification, cancellation, prepayment, suspension, limitation, revocation or
acceleration under (A) any statute, law, rule or regulation, state or federal
order, judgment or decree to which the Company or any of its properties is
subject or (B) any provision of any indenture, mortgage, lease or other material
agreement or instrument to which the Company is a party or pursuant to which any
of them or any of their assets or properties is subject, where such breach,
violation or default, creation of an encumbrance or lien, or right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation or acceleration, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect. No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state, or local
governmental authority on the part of the Company is required in connection with
the consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement except for (a) the filing of the Certificate with
the Secretary of State of the State of Delaware, (b) the filing of the Nasdaq
National Market Notification Form with the Nasdaq National Market, (c)
compliance with the securities

4

--------------------------------------------------------------------------------

 

 and blue sky laws in the states in which the Preferred Shares and Warrants are
offered and/or sold, which compliance will be effected in accordance with such
laws and (d) any filings, consents, approvals or authorizations of,
notifications to, or exemptions or waivers by any federal, state, or local
governmental authority or any other person which are not, individually or in the
aggregate, material to the consummation of the transactions contemplated hereby
or thereby. The Company has obtained a waiver of Section 3.15 of the Amended and
Restated Investors’ Rights Agreement, dated as of February 17, 1998, among the
Company and the parties thereto, as amended by the First Amendment to the
Amended and Restated Investors Rights Agreement, dated as of February 17, 1998
(the “Prior Rights Agreement”) from the holder(s) of a majority of the
Registrable Securities (as such term is defined in the Prior Rights Agreement)
outstanding as of the date hereof.

    3.6 No Material Adverse Change. Except as otherwise disclosed herein, on
Schedule 3.6 attached hereto or in the SEC Documents, since September 29, 2002,
there have not been any changes in the assets, liabilities, financial condition,
business prospects or operations of the Company from that reflected in the
Financial Statements included in the Company’s Quarterly Report on Form 10Q for
the period ending September 29, 2002, except changes which could not have,
either individually or in the aggregate, a Material Adverse Effect. Except for
the transactions contemplated by this Agreement, no event or circumstance has
occurred or information exists with respect to the Company or its business,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.

    3.7 Authorized Capital Stock. As of the date hereof and immediately prior to
the issuance of the Preferred Shares and Warrants hereunder, the authorized
capital stock of the Company consists of 60,000,000 shares of Common Stock, of
which as of January 31, 2003, 23,229,982 shares are issued and outstanding
(which such number reflects a repurchase of 1,359,160 shares by the Company from
its Chief Financial Officer and its Chief Executive Officer), and 5,000,000
shares of Preferred Stock, of which as of the date hereof no shares are issued
or outstanding. All of the outstanding shares have been validly issued and are
fully paid and nonassessable. Except as set forth in the SEC Documents, no
shares of Common Stock or Preferred Stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company. Except as set forth in the SEC Documents, as of the date hereof,
(i) there are no outstanding options (except for options granted under the
Company’s existing equity incentive plans), warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
and (ii) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of their securities under the Securities
Act (except the Registration Rights Agreement). There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of any of the Securities as described in this
Agreement. The Company has furnished to the Purchasers true and correct copies
of the Company’s Certificate of Incorporation, and the Company’s By-laws.

5

--------------------------------------------------------------------------------

 

    3.8 Litigation. Except as disclosed in the SEC Documents, there are no
actions, suits proceedings or investigations pending or, to the Company’s
knowledge, threatened against the Company or involving any of their respective
properties or assets before or by any court or arbitrator or any governmental
body, agency or official which (i) in any manner challenges or seeks to prevent,
enjoin, alter or materially delay the transactions contemplated by this
Agreement or (ii) if resolved adversely to the Company, would reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the SEC
Documents, the Company is not in default under or in breach of any order,
judgment or decree of any court, arbitrator or governmental body, except for
defaults or breaches, which, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect.

    3.9 Intellectual Property. The Company owns or possesses adequate rights to
use all material patents, patent rights, inventions, trade secrets, know-how,
trademarks, service marks, trade names, copyrights or other information
(collectively, “Intellectual Property”), which are necessary to conduct its
businesses as currently conducted. The Company has not received any notice of,
and has no knowledge of, any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property and the Company is unaware of
any facts or circumstances which might give rise to the foregoing. To the
Company’s knowledge, none of the patent rights owned or licensed by the Company
are unenforceable or invalid. The Company has taken reasonable security measures
to protect the secrecy, confidentiality and value of all of its Intellectual
Property.

    3.10 Title to Property and Assets. The Company owns or possesses the
necessary rights to all properties, assets, licenses, permits and the like
required to operate its business as currently operated, except where the failure
to own or possess such rights, would not reasonably be expected to have a
Material Adverse Effect. The properties and assets of the Company are owned by
the Company free and clear of all mortgages, deeds of trust, liens, charges,
encumbrances and security interests except for statutory liens for the payment
of current taxes that are not yet delinquent and liens, encumbrances and
security interests that arise in the ordinary course of business and have not
had and would not reasonably be expected to have a Material Adverse Effect. With
respect to the property and assets it leases, the Company is in compliance with
such leases in all material respects.

    3.11 Taxes. The Company has timely filed all necessary federal, state, and
foreign income and franchise tax returns due prior to the date hereof and has
paid or accrued all taxes shown as due thereon. To the Company’s knowledge,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction. The Company has not been notified that any of its
tax returns is currently being audited by any taxing authority.

    3.12 Real Property Holding Corporation; Investment Company. The Company is
not, and has not been at any time during the past five years, a “United States
real property holding corporation” within the meaning of Section 897(c)(2) of
the Code. The Company is not, and after immediate application of the proceeds of
the sale of the Preferred Shares and Warrants will not be, an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for an investment company, or, a company “controlled by” an “investment company”
(other than the Purchaser) within the meaning of the Investment Company Act of
1940, as amended.

6

--------------------------------------------------------------------------------

 

    3.13 Insurance. The Company is insured by recognized, financially sound and
reputable institutions with policies in the amounts and with such deductibles
and covering such risks that the Company reasonably believes is prudent and
adequate for its business, all of which insurance is in full force and effect.
The Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such policies expire.

    3.14 Acknowledgment Regarding Purchasers’ Purchase of the Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that each
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any of the Purchasers or any of
their respective representatives or agents in connection with this Agreement and
the transactions contemplated hereby is merely incidental to such Purchaser’s
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on an independent evaluation by the Company and its representatives.

    3.15 General Solicitation; No Integration; Registration and Qualification.
Neither the Company nor any other person or entity authorized by the Company to
act on its behalf has engaged or will engage in any form of general solicitation
or general advertising (within the meaning of Rule 502(c) of the Securities Act)
of investors with respect to offers or sales of the Preferred Shares and the
Warrants. The Company has not, directly or through any agent, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act), under circumstances that would
require registration of any of the Securities under the Securities Act or which,
to its knowledge, is or will be integrated with the shares sold pursuant to this
Agreement for purposes of the Securities Act. Assuming the accuracy of the
representations and warranties set forth in Article 4 hereof, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Purchasers in the manner contemplated by this Agreement to register the
Securities under the Securities Act or the securities laws of any state thereof.

    3.16 Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

    3.17 Employment Matters. To the Company’s knowledge, the Company is in
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours except where failure to be in compliance would
not have a Material Adverse Effect. To the Company’s knowledge, there are no
pending investigations involving the Company by the U.S. Department of Labor or
any other governmental agency responsible for the enforcement of such federal,
state, local or foreign laws and regulations. There is no unfair labor practice
charge or complaint against the Company pending before the National Labor
Relations Board or any strike, picketing, boycott, dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against or involving the
Company.

7

--------------------------------------------------------------------------------

 

    3.18 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Preferred Shares and the Warrants to be sold to the
Purchasers under this Agreement will be, or will have been, fully paid or
provided for by the Company and all laws imposing such taxes will be or will
have been fully complied with.

    3.19 Compliance. Except as disclosed in the SEC documents, the Company is in
compliance with all applicable Federal, state, local and foreign statutes, laws,
rules, regulations, ordinances, codes, decisions, decrees, directives and
orders, including, but not limited to, all United States Department of Commerce
export control licenses and similar export approvals, except where the failure
to be in compliance would not, singly or in the aggregate, result in a Material
Adverse Effect.

    3.20 Foreign Corrupt Practices. To the Company’s knowledge, neither the
Company nor any director, officer, agent, employee or other person acting on
behalf of the Company has, in the course of his or her actions for, or on behalf
of, the Company used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977; or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

    3.21 Broker Fees. The Company neither is nor will be obligated for any
broker's or finder's fees or commission in connection with the transactions
contemplated herein.

    3.22 Transactions With Affiliates. Except as set forth in the SEC Documents
and except for events as to which the amounts involved are not material to the
Company, since September 29, 2002, no event has occurred that would be required
to be reported as a “Certain Relationship or Related Transaction” pursuant to
Item 404 of Regulation S-K promulgated by the SEC.

    3.23 ERISA Compliance. Each employee benefit and/or compensation plan,
arrangement, policy and/or agreement maintained or contributed to by the Company
or with respect to which the Company could have any liability (each, a “Plan”
and collectively, the “Plans”) has been maintained and operated in accordance
with its terms and pursuant to the requirements of all applicable laws,
including but not limited to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and the Code. No material liability has been, or
could reasonably be expected to be, incurred under Title IV of ERISA (other than
for Pension Benefit Guaranty Corporation premiums payable in the ordinary
course) or Section 412(f) or (n) of the Code. No Plan has incurred an
“accumulated funding deficiency” (within the meaning of Section 302 of ERISA or
Section 412 of the Code), whether or not waived.

 

8

--------------------------------------------------------------------------------

 

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS

        Each Purchaser hereby represents and warrants to the Company, separately
and not jointly, effective as of the date hereof and as of the Closing Date, as
follows:

    4.1 Organization of the Purchaser. Such Purchaser is duly organized and
validly existing under the laws of the jurisdiction of its organization and has
the requisite power and authority to carry on its business as now being
conducted.

    4.2 Authorization. Such Purchaser has all right, power and authority to
enter into this Agreement and the Registration Rights Agreement and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by such Purchaser of this Agreement and the Registration Rights
Agreement, and the compliance by such Purchaser with each of the provisions of
this Agreement and the Registration Rights Agreement (a) are within the power
and authority of such Purchaser and (b) have been duly authorized by all
necessary action on the part of such Purchaser. This Agreement has been, and the
Registration Rights Agreement when executed and delivered by such Purchaser at
the Closing in accordance with the terms of this Agreement will be, duly and
validly executed and delivered by such Purchaser, and this Agreement
constitutes, and the Registration Rights Agreement when executed and delivered
by such Purchaser, will constitute, a valid and legally binding agreement of
such Purchaser enforceable in accordance with its terms, except (a) as limited
by applicable bankruptcy, insolvency, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights generally and (b) as limited
by equitable principles generally.

    4.3 Investment Experience. Such Purchaser qualifies as an “accredited
investor” as such term is defined in Section 2(15) of the Securities Act and
Rule 501(a) of Regulation D promulgated thereunder. Such Purchaser’s financial
condition and investments are such that it is in a position to bear the economic
risks of the investment and withstand the complete loss of the investment. Such
Purchaser has extensive knowledge and experience in financial and business
matters and has the capability to evaluate the merits and risks of an investment
in the Preferred Shares and Warrants.

    4.4 Investment Intent. Such Purchaser is purchasing the Preferred Shares and
the Warrants and, upon conversion of the Preferred Shares and/or exercise of the
Warrants, will acquire the Conversion Shares and/or the Warrant Shares, then
issuable for its own account as principal, for investment purposes only, and not
with a present view to, or for, resale, distribution or fractionalization
thereof, in whole or in part, within the meaning of the Securities Act, other
than as contemplated in the Registration Rights Agreement; provided, however,
that by making the representations herein, such Purchaser does not agree to hold
any Securities for any minimum or specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.

 

9

--------------------------------------------------------------------------------

 

    4.5 Registration or Exemption Requirements. Such Purchaser understands and
agrees that except as provided in the Registration Rights Agreement: (i) the
Securities have not been and are not being registered under the Securities Act
or registered or qualified under any state securities laws in reliance on
specific exemptions therefrom, which exemptions may depend upon, among other
things, the bona fide nature of such Purchaser’s investment intent as expressed
herein, and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) such Purchaser shall have delivered
to the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) such securities can be sold, assigned or transferred
pursuant to Rule 144 promulgated under the Securities Act (or a successor rule
thereto) (“Rule 144”); (ii) any sale of such securities made in reliance on Rule
144 may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of such securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

    4.6 No Legal, Tax or Investment Advice. Such Purchaser understands that
nothing in this Agreement or any other materials presented to such Purchaser in
connection with the purchase and sale of the Preferred Shares and the Warrants
constitutes legal, tax or investment advice. Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Preferred Shares
and the Warrants.

    4.7 Information. Such Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Preferred
Shares and the Warrants which have been specifically requested by such
Purchaser. Such Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Purchaser or its advisors,
if any, or its representatives shall modify, amend or affect such Purchaser’s
right to rely on the Company’s representations and warranties contained in
Section 3 above.

    4.8 Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Preferred Shares or
the Warrants or the fairness or suitability of the investment in the Securities
nor have such authorities passed upon or endorsed the merits of the offering of
the Preferred shares and the Warrants.

    4.9 Legend. Such Purchaser understands that, until such time as the
Registration Statement (as defined below) has been declared effective or the
Securities may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Securities may bear a restrictive legend in
substantially the following form (and a stop transfer order may be placed
against transfer of the certificates for the Shares): 

 

10

--------------------------------------------------------------------------------

 

> >         “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
> > REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
> > LAWS OF ANY STATE OF THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE
> > SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE
> > ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
> > APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO
> > AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS, THE
> > AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
> > COMPANY.”

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Securities upon which it is
stamped, if (i) the resale or transfer of Securities is registered pursuant to
an effective registration statement and the holder represents in writing to the
Company that such securities have been or are being sold pursuant to such
registration statement, (ii) in connection with a sale transaction, such holder
provides the Company with an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that a public sale, assignment or transfer of such
Securities may be made in compliance with an exemption under the Securities Act,
or (iii) any of the Securities can be sold pursuant to Rule 144 without any
restriction as to the number of securities acquired as of a particular date that
can then be immediately sold. Each Purchaser acknowledges, covenants and agrees
to sell any of the Securities represented by a certificate(s) from which the
legend has been removed, only pursuant to (i) a registration statement effective
under the Securities Act, or (ii) advice of counsel that such sale is exempt
from registration required by Section 5 of the Securities Act. In the event the
above legend is removed from any of the Securities, the Company may, upon
reasonable advance notice to the holder, require that the above legend be placed
on any of the Securities that cannot then be sold pursuant to an effective
registration statement or Rule 144(k) under the Securities Act (or any successor
rule thereto).

    4.10 Short Sales. Each Purchaser hereby covenants and agrees with the
Company not to, directly or indirectly, short sell any Registrable Securities
(as defined in the Registration Rights Agreement) prior to the date on which the
Shelf Registration Statement (as defined in Section 1.2(a) of the Registration
Rights Agreement) is declared effective.

 

11

--------------------------------------------------------------------------------

 

ARTICLE 5

CONDITIONS TO CLOSING OBLIGATIONS OF PURCHASERS

        Each Purchaser’s obligation to purchase the Preferred Shares and the
Warrants at the Closing is, at the option of such Purchaser, subject to the
fulfillment or waiver of the following conditions:

    5.1 Representations and Warranties. The representations made by the Company
in Article 3 hereof shall be true and correct in all material respects (except
to the extent that any of such representations and warranties is already
qualified as to materiality in Section 3 above, in which case such
representations and warranties shall be true and correct without further
qualification), in each case as of the date of this Agreement and as of the
Closing Date, as if made at and as of such time, except to the extent expressly
made as of an earlier date, in which case as of such date.

    5.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

    5.3 Compliance Certificate. The Company will have delivered to the
Purchasers at Closing, a certificate signed on its behalf by its Chief Executive
Officer or Chief Financial Officer certifying that the conditions specified in
Articles 5.1 and 5.2 hereof have been fulfilled.

    5.4 Certificates and Warrants. The Company shall have delivered to the
Purchasers (a) duly executed certificates for the Preferred Shares and (b) the
Warrants in substantially the form attached hereto as Exhibit B, (each, in such
denominations as set forth opposite each Purchaser’s name on Exhibit A).

    5.5 Legal Opinion. The Purchasers shall have received on the Closing Date an
opinion of Heller Ehrman White & McAuliffe LLP, counsel for the Company, dated
the Closing Date and addressed to each Purchaser, in the form attached hereto as
Exhibit D.

    5.6 Board of Directors. Upon the Closing, the authorized size of the Board
of Directors of the Company shall be eight (8) members and a designee of Goldman
Sachs & Co. (the “Goldman Designee”), which shall initially be Peter Perrone,
shall be a member of the Board of Directors.

    5.7 Certificate of Designation. The Certificate shall be in form and
substance satisfactory to the Purchasers, shall have been duly filed with the
Secretary of State of the State of Delaware and shall have become effective and
in full force and effect.

    5.8 Transaction Documents. At or prior to the Closing, the Company shall
have delivered to each of the Purchasers originals of each of this Agreement and
the Registration Rights Agreement, in each case, duly executed by the Company.

    5.9 Nasdaq Listing. The Company shall have made application to NASDAQ
National Market for inclusion of the shares of Common Stock issuable upon
conversion of the Preferred Shares and exercise of the Warrants on said market,
subject to official notice of issuance.

 

12

--------------------------------------------------------------------------------

 

    5.10 Laws. The transactions contemplated hereby shall not violate any law,
regulation or order then in effect and applicable to Purchasers or the Company.
5.11 Resolutions. The Board of Directors of the Company shall have adopted
resolutions approving the transaction, in form and substance satisfactory to
Purchasers in their sole discretion.

    5.12 Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock for the purpose of
effecting the conversion of the Preferred Shares and the exercise of the
Warrants, sufficient shares of Common Stock to provide for the issuance of the
Conversion Shares and the Warrant Shares in accordance with the terms of this
Agreement and the Warrants.

    5.13 Good Standing. At the Closing, the Company shall deliver a certificate
from the Company’s Secretary having attached thereto good standing certificate
in Delaware and Certificate of Existence in Washington (certifying the Company’s
qualification to do business in the State of Washington).

    5.14 Tax Allocation. At the Closing, the Company and the Purchasers shall
use their reasonable efforts to agree to an allocation of the purchase price
with respect to the Preferred Stock and Warrants for United States tax purposes.

ARTICLE 6

CONDITIONS TO CLOSING OBLIGATIONS OF COMPANY

        The Company’s obligation to sell and issue the Preferred Shares and the
Warrants to each Purchaser at the Closing is, at the option of the Company,
subject to the fulfillment or waiver of the following conditions:

    6.1 Receipt of Payment. Each Purchaser shall have delivered payment of the
purchase price to the Company for the Preferred Shares and the Warrants being
issued hereunder to it.

    6.2 Representations and Warranties. The representations made by each
Purchaser in Article 4 hereof shall be true and correct in all material respects
(except to the extent that any of such representations and warranties is already
qualified as to materiality in Article 4 above, in which case such
representations and warranties shall be true and correct without further
qualification), in each case as of the date of this Agreement and as of the
Closing Date, as if made at and as of such time, except to the extent expressly
made as of an earlier date, in which case as of such date.

    6.3 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.

 

13

--------------------------------------------------------------------------------

 

    6.4 Transaction Documents. At or prior to the Closing, each of the
Purchasers shall have delivered to the Company originals of each of the
Agreement and the Registration Rights Agreement, in each case, duly executed by
such Purchaser.

    6.5 Nasdaq Listing. The Company shall have made application to NASDAQ
National Market for inclusion of the shares of Common Stock issuable upon
conversion of the Preferred Shares and exercise of the Warrants on said market,
subject to official notice of issuance.

    6.6 Laws. The transactions contemplated hereby shall not violate any law,
regulation or order then in effect and applicable to such Purchaser or the
Company.

ARTICLE 7

COVENANTS

    7.1 Efforts. Each party shall use commercially reasonable efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.

    7.2 Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D of the Securities Act and to
provide a copy thereof to each Purchaser promptly after such filing.

    7.3 Reservation of Shares. The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 100% of the number of shares of Common Stock needed to provide for the
issuance of the Conversion Shares and the Warrant Shares.

    7.4 Filing of Form 8-K. On the business day following the Closing Date, the
Company shall file a Current Report on Form 8-K with the SEC describing the
terms of the transactions contemplated by this Agreement and including as
exhibits to such Current Report on Form 8-K this Agreement, the form of Warrants
and the Registration Rights Agreement, and the schedules hereto and thereto in
the form required by the Exchange Act.

    7.5 Directors and Officers Insurance. So long as a representative of Goldman
Sachs is serving on the Board of Directors, the Company will maintain at all
times directors’ and officers’ liability insurance coverage for its officers and
directors. The Company shall enter into an indemnification contract with the
Goldman Designee in substantially the form previously filed with the SEC.

    7.6 Expenses. Within ten (10) days after the Closing, the Company shall pay
the legal fees of Brown Raysman Millstein Felder & Steiner LLP (special counsel
to Goldman Sachs & Co.) in an amount not exceeding $50,000.

    7.7 Transactions With Affiliates. So long as Preferred Shares are
outstanding, the Company shall not enter into, amend, modify or supplement, any
agreement, transaction, commitment or arrangement with any of its officers,
directors, persons who were officers or directors at any time during the
previous two years, stockholders who beneficially own 10% or more of the Common
Stock, or their affiliates, or with any

14

--------------------------------------------------------------------------------

 

 individual related by blood, marriage or adoption to any such individual or
with any entity in which any such entity or individual owns a 10% or more
beneficial interest (each, a “Related Party”), except for (a) employment
arrangements and benefit programs on reasonable terms, (b) any agreement,
transaction, commitment or arrangement which is approved by the audit committee
of the Board of Directors or by a majority of the disinterested directors of the
Company or (c) any agreement, transaction, commitment or arrangement on an
arm’s-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party. For purposes hereof, any
director who is also an officer of the Company shall not be a disinterested
director with respect to any such agreement, transaction, commitment or
arrangement. “Affiliate” for purposes hereof means, with respect to any person
or entity, another person or entity that, directly or indirectly, (i) has a 10%
or more equity interest in that person or entity, (ii) has 10% or more common
ownership with that person or entity, (iii) controls that person or entity, or
(iv) shares common control with that person or entity. “Control” or “controls”
for purposes hereof means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.

    7.8 No Integration. The Company will not conduct any future offering that
will be integrated with the issuance of the Securities for purposes of the rules
promulgated by the SEC or NASDAQ.

    7.9 Compliance with Certificate. In the event of an issuance of Common Stock
in excess of the Excess Amount (as defined in Section 5(c)(vi) of the
Certificate), the Company shall comply in all respects with the provisions of
Section 5(c)(vi) of the Certificate.

    7.10 Board Representation. So long as at least 1,450,000 shares of the
Preferred Shares remain outstanding, the Company shall use its best efforts to
cause and maintain the election to the Board of Directors a representative of
the Preferred Shares, which such representative shall at all times be designated
by Goldman Sachs (as defined in Section 8.14 hereof).

    7.11 Nasdaq Listing. The Company shall use its best efforts to have the
shares of Common Stock issuable upon conversion of the Preferred Shares and
exercise of the Warrants approved for listing on the Nasdaq National Market.

ARTICLE 8

MISCELLANEOUS

    8.1 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws.

    8.2 Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.

 

15

--------------------------------------------------------------------------------

 

    8.3 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

    8.4 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

    8.5 Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Purchasers and the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the documents referenced herein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Purchaser makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.

    8.6 Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement shall be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile if received prior to 5:00
p.m. (if a mechanically generated confirmation is generated) on a business day;
(iii) three days after being sent by U.S. certified mail, return receipt
requested, or (iv) one day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

> If to the Company:
> 
> > Vixel Corporation
> > 11911 North Creek Parkway South
> > Bothell, Washington 98011
> > Telephone: (425) 806-4528
> > Facsimile: (425) 806-4001
> > Attention: Kurtis L. Adams,
> > Chief Financial Officer
> 
> With a copy to:
> 
> > Heller Ehrman White & McAuliffe LLP
> > 701 Fifth Avenue
> > Suite 6100
> > Seattle, Washington 98104-7098
> > Telephone: (206) 389-6049
> > Facsimile: (206) 497-0849
> > Attention: Jeffry Shelby, Esq.

16

--------------------------------------------------------------------------------

 

If to a Purchaser, to its address and facsimile number on the Schedule of
Purchasers, with copies to such Purchaser's counsel as set forth on the Schedule
of Purchasers: Each party shall provide five days' prior written notice to the
other party of any change in address or facsimile number.

    8.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Securities. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchasers. A Purchaser may assign some or all of its rights
hereunder without the consent of the Company, provided, however, that (i) any
such assignment shall not release such Purchaser from its obligations hereunder
unless such obligations are assumed by such assignee and the Company has
consented to such assignment and assumption, (ii) no Purchaser may assign its
rights hereunder in a manner that would cause the offering of Securities
hereunder to be required to be registered under the Securities Act and (iii)
such assignee is not a direct competitor of the Company.

    8.8 No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

    8.9 Survival. The representations and warranties of the Company and the
Purchasers contained herein, shall survive until May 1, 2005. Each Purchaser
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.

    8.10 Publicity. The Company and each Purchaser shall have the right to
approve before issuance any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Purchaser, to make
any press release or other public disclosure with respect to such transactions
as is required by applicable law and regulations (although each Purchaser shall
be consulted by the Company in connection with any such press release or other
public disclosure prior to its release and shall be provided with a copy
thereof), but only to the extent required by such law or regulation.

    8.11 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

    8.12 No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

17

--------------------------------------------------------------------------------

 

    8.13 Equitable Relief. The Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the
Purchasers. The Company therefore agrees that the Purchasers shall be entitled
to seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

    8.14 Other Engagements and Activities. The investments in the Company being
made by The Goldman Sachs Group, Inc. and Goldman Sachs Direct Investment Fund
2000, L.P. (collectively, “Goldman Sachs” and, together with any affiliates
thereof, a “GS Entity” or the “GS Entities”) pursuant to this Agreement and the
Registration Rights Agreement, and any subsequent investments in the Company by
any GS Entity after the date hereof, is being made notwithstanding any
engagement, prior to or subsequent to the date hereof, by the Company, of any GS
Entity as financial advisor, agent or underwriter to the Company.
Notwithstanding anything in this Agreement or the Registration Rights Agreement
to the contrary, no GS Entity will be restricted in any way from engaging in any
brokerage, investment advisory, financial advisory, anti-raid advisory,
financing, asset management, trading, market making, arbitrage and other similar
activities conducted in the ordinary course of its business.

    8.15 No Promotion. Except as otherwise required by law, the Company agrees
that it will not, without the prior written consent of each GS Entity in each
instance, (i) use in advertising, publicity, or other similar promotional
activity the name of Goldman Sachs, or any affiliate of Goldman Sachs, or any
partner or employee of Goldman Sachs, nor any trade name, trademark, trade
device, service mark, symbol or any abbreviation, contraction or simulation
thereof owned by Goldman Sachs or its affiliates, or (ii) represent, directly or
indirectly, that any product or any service provided by the Company has been
approved or endorsed by Goldman Sachs; provided, however, that Goldman Sachs
acknowledges and agrees that the Company may issue a press release upon the
closing of the sale of the Series B Preferred Stock stating the total amount
invested in the company and a list of the purchasers. Prior to issuing any
subsequent press releases containing or mentioning the name of Goldman Sachs,
the Company shall deliver a copy of such press release in draft form to Goldman
Sachs and shall provide Goldman Sachs with a reasonable amount of time to review
and comment on such draft press release.

    8.16 Transfers to Affiliates. Any GS Entity’s investment may be transferred
at any time to another GS Entity without a written opinion; provided, however,
that (a) the transferee is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended, and agrees in writing
to be bound by the terms of this Agreement and the Registration Rights Agreement
and (b) the transfer is in compliance with all applicable federal and state
securities laws. Any GS Entity may hold its investment in nominee form.

 

18

--------------------------------------------------------------------------------

The foregoing agreement is hereby executed as of the date first above written.

Vixel Corporation

 

By: /s/ Kurtis L.
Adams                                                                                     

Name:  Kurtis L. Adams

Title:   Chief Financial Officer


SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

The Goldman Sachs Group, Inc.

 

By: /s/ Joe
DiSabato                                                                                             

Name:  Joe DiSabato

Title:  Attorney-in-Fact

 

Goldman Sachs Direct Investment Fund 2000, L.P.

 

By: /s/ Joe
DiSabato                                                                                            

Name:  Joe DiSabato

Title:    Attorney-in-Fact


 

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

Howard Hughes Medical Institute

By: Wellington Management Company, LLP,

as investment advisor

 

By:  /s/ Julie
Jenkins                                                                                

Name: Julie A. Jenkins

Title:     Vice President and Counsel

 

New York State Nurses Association Pension Plan

By: Wellington Management Company, LLP,

as investment advisor

 

By: /s/ Julie
Jenkins                                                                               

Name: Julie A. Jenkins

Title:     Vice President and Counsel

 

Ohio Carpenters’ Pension Fund

By: Wellington Management Company, LLP,

as investment advisor

 

By: /s/ Julie
Jenkins                                                                               

Name: Julie A. Jenkins

Title:     Vice President and Counsel     

 

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 




Laborers’ District Council and Contractors’ of Ohio Pension Fund

By: Wellington Management Company, LLP,

as investment advisor

 

By: /s/ Julie
Jenkins                                                                               

Name: Julie A. Jenkins

Title:     Vice President and Counsel     

 

Australian Retirement Fund

By: Wellington Management Company, LLP,

as investment advisor

 

By: /s/ Julie
Jenkins                                                                               

Name: Julie A. Jenkins

Title:     Vice President and Counsel 

 

ESSS Global Small Companies

By: Wellington Management Company, LLP,

as investment advisor

 

By: /s/ Julie
Jenkins                                                                               

Name: Julie A. Jenkins

Title:     Vice President and Counsel

 

 

 

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

Exhibit A


SCHEDULE OF PURCHASERS

Purchaser

Purchase
Price

Preferred
Shares

Warrants

The Goldman Sachs Group, Inc.
85 Broad Street
New York, NY 10004
Tel: (212) 902-1000
Fax: (212) 357-5505
Attn: Tara Harrison



$3,006,700

1,431,762

429,528

Goldman Sachs Direct Investment Fund 2000, L.P.
c/o The Goldman Sachs Group, Inc.
85 Broad Street
New York, NY 10004
Tel: (212) 902-1000
Fax: (212) 357-5505
Attn: Tara Harrison

with a copy to:

Brown Raysman Millstein Felder & Steiner LLP
900 Third Avenue
New York, NY 10022
Tel: (212) 895-2110
Fax: (212) 895-2900
Attn:  Stuart Bressman, Esq.

$3,006,700

1,431,762

429,528

 

--------------------------------------------------------------------------------


Purchaser

Purchase
Price

Preferred
Shares

Warrants

Howard Hughes Medical Institute
Wellington Management Company, LLP
75 State Street
Boston, MA  02109
Tel:  (617) 790-7535
Fax: (617) 204-7535 
Attn: Gina Di Mento

 

$707,700

337,000

101,100

New York State Nurses Association Pension Plan
Wellington Management Company, LLP
75 State Street
Boston, MA  02109
Tel:  (617) 790-7535
Fax: (617) 204-7535
Attn: Gina Di Mento

 

$420,000

200,000

60,000

                           

Ohio Carpenters’ Pension Fund
Wellington Management Company, LLP
75 State Street
Boston, MA  02109
Tel:  (617) 790-7535
Fax: (617) 204-7535
Attn: Gina Di Mento

 

$346,500

165,000

49,500

Laborers’ District Council and Contractors’ of Ohio Pension Fund
Wellington Management Company, LLP
75 State Street
Boston, MA  02109
Tel:  (617) 790-7535
Fax: (617) 204-7535
Attn: Gina Di Mento

$241,500

115,000

34,500

--------------------------------------------------------------------------------

 

Purchaser

Purchase
Price

Preferred
Shares

Warrants

Australian Retirement Fund
Wellington Management Company, LLP
75 State Street
Boston, MA  02109
Tel:  (617) 790-7535
Fax: (617) 204-7535
Attn: Gina Di Mento

$119,700

57,000

17,100

 

ESSS Global Small Companies
Wellington Management Company, LLP
75 State Street
Boston, MA  02109
Tel:  (617) 790-7535
Fax: (617) 204-7535
Attn: Gina Di Mento

 

 

 

$151,200

 

 

72,000

 

 

21,600

TOTAL

$8,000,000

3,809,524

1,142,856

 